Citation Nr: 0003518	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
headaches, status post posterior fossa decompression surgery 
for Chiari malformation, with dizziness.

2.  Entitlement to a compensable rating for chronic 
sinusitis, status post rhinoplasty and septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran has unverified active duty from March 1984 to 
April 1988, June 1988 to December 1994, and from April 1996 
to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The Board notes that the veteran relocated during 
the course of his appeal and his claims file was transferred 
to the Indianapolis RO.

The Board notes that in addition to the disabilities at issue 
in this appeal, the veteran has been granted service 
connection and a 30 percent rating for a skull defect.  
Although a tender scar was found on a February 1998 VA 
examination of the veteran's head and neck, the RO has not 
addressed whether service connection is warranted for this 
tender scar.  Therefore, this matter is referred to the RO 
for appropriate action. 


REMAND

The record reflects that the veteran's most recent VA 
examination for the purpose of evaluating his service-
connected nasal and sinus disability was performed in March 
1998, before his discharge from service.  At that time, no 
evidence of active disease was found.  According to reports 
of contact with the veteran in February and March 1999, he 
was unable to appear for a scheduled VA ENT examination in 
early February 1999 because of a school conflict.  He 
requested that the examination be rescheduled for a 
particular period in March 1999.  The claims folder does not 
contain any official notice that the veteran failed to report 
for an ENT examination in February 1999 or that he has even 
been scheduled for such an examination since March 1998.  

The Board further notes that the RO has rated the service-
connected headaches, status post posterior fossa 
decompression surgery for Chiari malformation, with 
dizziness, as 30 percent disabling under Diagnostic Code 
8100.  Diagnostic Code 8100 provides a 30 percent rating for 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent rating is warranted for very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

The veteran's initial VA neurological examination pertaining 
to this disability was performed in February 1998.  The 
veteran related his history of development of symptoms in 
1997 and his subsequent surgery for his Arnold-Chiari 
malformation.  He said that he still had headaches about 
three times a day that were partially relieved by Ibuprofen.  
The headaches consisted of severe throbbing and were 
bitemporal and bioccipital with nausea, vomiting and blurred 
vision.  He also complained of dizziness off and on secondary 
to quick change of posture.  He would get light-headed but 
would not fall or suffer a loss of balance at such times.  He 
complained separately of an occasional loss of balance and 
problem with gait at times.  Following examination, the 
diagnoses were migraine headaches and postural dizziness.  
The examiner added that the veteran was not employable at the 
time of the examination.  However, he could be employable in 
other areas as determined by a job counselor.  

The record reflects that the veteran was granted entitlement 
to VA vocational rehabilitation benefits by rating decision 
of May 1998.  However, his VA vocational rehabilitation 
folder has not been associated with the claims folder.  In 
addition, in the Board's opinion the VA examination reports 
of record do not provide an adequate description of the 
veteran's headaches with dizziness and their impact on the 
veteran's ability to work.  

In light of these circumstances, the case is REMANDED to the 
RO for the following development:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claims.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  The veteran's VA vocational 
rehabilitation folder or a copy of 
the records therein should be 
associated with the claims folder.

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's chronic 
sinusitis, status post rhinoplasty 
and septoplasty.  Any indicated 
studies should be performed.  All 
current manifestations of the 
disability should be identified.  In 
addition, the examiner should elicit 
history from the veteran concerning 
the frequency and severity of any 
episodes of active sinusitis, to 
include information concerning any 
treatment received for active 
sinusitis.  The examiner should also 
provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.  The claims folder must be 
made available to and reviewed by 
the examining physician.

4.  The veteran should also be 
provided a VA examination by a 
neurologist to determine the current 
degree of severity of the service-
connected headaches, status post 
posterior fossa decompression 
surgery for Chiari malformation, 
with dizziness.  All current 
manifestations of the disability 
should be identified.  In addition, 
the examiner should elicit history 
from the veteran concerning the 
frequency and severity of his 
episodes of headaches and dizziness.  
In particular, the examiner should 
determine whether the veteran has 
completely prostrating headaches and 
if so, the length and frequency of 
such episodes.  The examiner should 
provide an opinion concerning the 
etiology of the veteran's dizziness.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
folder must be made available to and 
reviewed by the examining physician.

5.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examinations and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  
The RO should also consider whether 
the case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

6.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



